Name: Commission Regulation (EEC) No 1011/87 of 8 April 1987 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: tariff policy;  political geography
 Date Published: nan

 9 . 4. 87 Official Journal of the European Communities No L 95/5 COMMISSION REGULATION (EEC) No 1011/87 of 8 April 1987 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto, Having regard to Council Regulation (EEC) No 4054/86 of 22 December 1986 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (2), and in particular Article 1 thereof, Whereas Article 1 of the abovementioned Protocol provides that the products listed below, imported under reduced duty rates according to Article 15 of the Cooperation Agreement, are subject to the annual ceiling indicated below, above which the customs duties applicable to third countries may be re-established : (tonnes) Order No CCT heading No Description Ceiling 64.02 Footwear with outer soles of leather or composition leather ; footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material : 537 01.0120 I A. Footwear with uppers of leather Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; whereas the situation on the Community market requires that customs duties appli ­ cable to third countries on the products in question be reimposed, HAS ADOPTED THIS REGULATION : Article 1 From 12 April to 31 December 1987, the levying of customs duties applicable to third countries shall be reimposed on imports into the Community of the following products : Order No CCT heading No Description Origin 64.02 Footwear with outer soles of leather or composition leather ; footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or artificial plastic material : Yugoslavia 01.0120 A. Footwear with uppers of leather (') OJ No L 41 , 14. 2. 1983, p. 2. (2) OJ No L 377, 31 . 12. 1986, p. 35. No L 95/6 Official Journal of the European Communities 9 . 4 . 87 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1987. For the Commission COCKFIELD Vice-President